Citation Nr: 1232962	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-33 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for atopic dermatitis.  

2.  Entitlement to a compensable disability evaluation for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  These claims were previously remanded by the Board in April 2011 for further evidentiary development.  

As noted in the prior remand of April 2011, the issue of entitlement to service connection for asthma, to include as secondary to allergic rhinitis, has been raised by the record.  This claim was previously denied by the Agency of Original Jurisdiction (AOJ) in an August 2008 rating decision.  However, the Veteran's continued statements regarding a respiratory disorder would suggest that he is seeking to reopen this previously denied claim.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's atopic eczema affects at least 5 percent, but less than 20 percent, of the entire body, and it has not required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more during the past 12 months.  

2.  The Veteran's allergic rhinitis is not manifested by polyps, a greater than 50 percent obstruction of the nasal passages on both sides, or complete obstruction of one nasal passage.  



	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for atopic eczema have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14 (2011), 4.118, Diagnostic Code 7800-05 (2007), Diagnostic Code 7806 (2011).  

2.  The criteria for establishing entitlement to a compensable disability evaluation for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.97, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, letters provided to the Veteran in April 2007 and May 2008 provided the Veteran with all necessary notice.  While all of this notice was not provided to the Veteran until after the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in April 2007 and June 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's Social Security Administration (SSA) records were also obtained and incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its remand directives of April 2011.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained more recent VA treatment records and scheduled the Veteran for more recent VA medical examinations.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Atopic Eczema

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected atopic eczema.  For historical purposes, service connection was initially granted for this disability in a December 1970 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 7899-7806, effective as of February 12, 1970.  When an unlisted disease, injury or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding a "99" for the unlisted condition.  38 C.F.R. § 4.27.  

In March 2007, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied by the RO in a May 2007 rating decision, and a timely notice of disagreement was received from the Veteran in August 2007.  The 10 percent disability evaluation was subsequently continued in a September 2007 statement of the case, which the Veteran appealed to the Board in October 2007.  

Upon filing his claim for an increased disability evaluation, the Veteran was afforded a VA examination of the skin in April 2007.  The Veteran reported having a rash of the skin which was dry and flared-up at times.  This rash was resolved with hydrocortisone and Benadryl creams.  The Veteran noted that while this condition had been going on since 1971, it used to be more constant and now it was more intermittent.  Upon examination, it was determined that this condition affected none of the Veteran's exposed skin or face and affected 10 percent of his entire body.  There was no evidence of scarring or disfigurement.  It was noted that the Veteran had treated this condition with corticosteroids in the past 12 months, but the overall length of this treatment is not noted.  The Veteran was noted to have no side effects to this treatment.  

The Veteran was afforded a more recent VA examination of the skin in June 2011.  The Veteran was noted to be suffering from atopic eczema affecting the back of the neck, the upper chest, both elbows, the upper inner thighs, the tops and occasionally the bottoms of the feet, bilateral axilla, the tops of the hands, the back of the head, the knees and behind the ears.  The Veteran reported that this condition would come and go in various areas at varying frequencies.  The Veteran's symptomatology was described as burning, redness, dryness and slight flaking.  The Veteran reported that he used hydrocortisone cream during flare-ups to treat this condition and the examiner noted that this was a corticosteroid.  The frequency of use was noted to be greater than 6 weeks out of the past 12 months.  Examination revealed that this condition affected less than 5 percent of exposed areas and more than 5 percent but less than 20 percent of the entire body.  There were no areas of skin hyperpigmentation, but there was generalized mild skin xerosis.  There was also mild skin thickening and dryness over the knuckles of the index, second and third fingers, and an approximately 4 centimeter (cm) by 1 cm patch of xerotic, slightly erythematous skin at the nape of the neck.  The examiner concluded that this condition resulted in no significant effects on the Veteran's occupation and no effects on his usual daily activities.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his service-connected atopic eczema.  As already noted, the Veteran's disability has been rated under Diagnostic Code 7806.  Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  38 C.F.R. § 4.118. 

According to the April 2007 VA examination report, the Veteran's atopic eczema affected 10 percent of the total body and 0 percent of exposed areas.  Upon examination, it was noted that the Veteran atopic eczema affected less than 5 percent of exposed areas and between 5 and 20 percent of the total body area.  As such, the Veteran's disability has not met the criteria necessary for a higher disability evaluation of 30 percent - eczema affecting between 20 and 40 percent of the entire body or the exposed areas.  See id.  

The Board notes that the Veteran was noted to be using corticosteroids for more than 6 weeks in the past 12 months during his most recent VA examination.  However, Diagnostic Code 7806 requires the use of "systemic" corticosteroids for 6 weeks or more to warrant a higher disability evaluation of 30 percent.  In the current case, the Veteran has been using topical over-the-counter corticosteroids.  As such, a higher disability evaluation is not warranted under Diagnostic Code 7806.  

Again, dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  However, the April 2007 VA examination report notes that this condition did not result in any scarring.  The June 2011 VA examination report also fails to note any scarring or disfigurement, aside from mild skin thickening and dryness over the index, second and third fingers.  There was no hyperpigmentation of the skin, but there was a 4 cm by 1 cm patch of xerotic slightly erythematous skin at the nape of the neck.  

The Board notes that revised provisions for evaluating scars were enacted effective October 23, 2008.  However, the new regulation provides that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, the revisions do not apply in the present case.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  Under the rating criteria as it existed at the time of receipt of the Veteran's claim, a higher disability evaluation was warranted for disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  The 8 characteristics of disfigurement are: 

	(1) A scar of 5 or more inches (13 or more cm) in length; 
	(2) A scar at least one-quarter inch (0.6 cm) wide at the widest part; 
	(3) Surface contour of the scar elevated or depressed on palpation; 
	(4) A scar that is adherent to underlying tissue; 
(5) The skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm); 
(6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) The underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); 
(8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Id.

In the present case, the record reflects, at most, one characteristic of disfigurement.  Namely, the approximately 4 cm by 1 cm patch of xerotic, slightly erythematous skin at the nape of the neck.  A higher disability evaluation of 30 percent is not warranted unless there is evidence of two or three characteristics of disfigurement.  As such, a higher disability evaluation is not warranted based on disfigurement of the head, face or neck.  

Finally, the Board has considered whether a higher disability rating may be warranted under Diagnostic Codes 7801-05 for scarring of areas other than the head, face or neck.  However, in the present case, there is no evidence of scarring that would warrant a higher disability evaluation of 30 percent under these codes.  The only diagnostic code permitting a higher disability evaluation based on scarring other than the head, face and neck is Diagnostic Code 7801.  Under this code, a higher disability evaluation is warranted when there is deep scarring that causes limitation of motion in an area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118.  In the present case, there is no evidence of scarring totalling 77 sq. cm or more, or, of scarring that is deep or causes limitation of motion.  As such, a higher disability evaluation is not warranted for scarring of areas other than the head, face or neck.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation.  In an August 2007 statement, the Veteran asserted that he was entitled to a higher disability evaluation because he had suffered from this condition for years.  The Veteran made this same argument in June 2008 and May 2012.  While the Board is sympathetic to the Veteran's situation, the rating criteria do not take into consideration the length of time for which a disability has existed when assigning the proper disability evaluation.  As such, this argument fails to demonstrate entitlement to a higher disability evaluation.  The Veteran has submitted no other evidence to demonstrate that he meets the schedular criteria for a higher disability evaluation.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected skin disorder include intermittent rashes with itching and burning.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  This code allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation.  According to the June 2011 VA examiner, this condition did not significantly impact the Veteran's ability to work or to perform his usual activities of daily living.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 10 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for atopic eczema must be denied.

Allergic Rhinitis

The Veteran also contends that he is entitled to a compensable disability evaluation for allergic rhinitis.  For historical purposes, the Veteran was originally granted service connection for this disability in a December 1970 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 6599, effective as of February 12, 1970.  In March 2007, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied by the RO in a May 2007 rating decision under Diagnostic Code 6522.  A timely notice of disagreement was received from the Veteran in August 2007, but the noncompensable disability evaluation was continued in a September 2007 statement of the case.  The Veteran appealed this decision to the Board in October 2007.  

Upon filing his claim for an increased disability evaluation, the Veteran was afforded a VA examination for his allergic rhinitis in April 2007.  The Veteran reported intermittent congestion, but the Veteran did not take any medications for this condition.  It was also noted that the Veteran reported intermittent interference with breathing through the nose, but that when he blew his nose this problem resolved.  While there was evidence of dyspnea at rest or on exertion, this was noted to be due to chronic obstructive pulmonary disease (COPD) and not due to his nasal symptoms.  The examiner opined that it was less likely than not that the Veteran's COPD was due to military service, but rather the Veteran's history of tobacco abuse over 10 years earlier.  The examiner concluded that the Veteran's rhinitis resulted in a nasal obstruction of 50 percent, resulting in very mild symptoms with no evidence of disability.  

The Veteran was afforded an additional VA examination for his rhinitis in June 2011.  The Veteran reported increased nasal congestion and frequent itchy eyes with watering since his last VA examination.  He again denied taking medications to treat this condition.  The Veteran was noted to have no sinus symptoms, with rhinitis symptoms of nasal congestion, itchy nose, watery eyes and sneezing.  Examination revealed a left nasal obstruction of 70 percent and a right nasal obstruction of 50 percent.  Nasal polyps were not present, and there was no tissue loss, scarring or deformity of the nose.  The Veteran was diagnosed with allergic rhinitis.  This condition was noted to result in no significant occupational effects and it resulted in only mild problems with the Veteran's usual daily activities, including his ability to exercise and feed himself.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for his service-connected allergic rhinitis.  As already noted, this condition is currently rated under Diagnostic Code 6522.  Under this code, a 10 percent disability evaluation is warranted when there is allergic or vasomotor rhinitis, without polyps, resulting in a greater than 50 percent obstruction of the nasal passages on both sides, or, a complete obstruction of one nasal passage.  38 C.F.R. § 4.97.  A disability evaluation of 30 percent is also warranted with evidence of polyps.  Id.  

According to the April 2007 VA examination report, the Veteran was suffering from nasal obstructions of 50 percent on both sides.  A higher disability evaluation is only warranted when there are obstructions in excess of 50 percent on both sides.  Likewise, while one nasal passage was noted to by 70 percent obstructed upon examination in June 2011, the remaining passage was only 50 percent obstructed.  Without evidence of both nasal passages being more than 50 percent obstructed, a compensable disability evaluation of 10 percent is not warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  Both VA examination reports also reflect that the Veteran does not suffer from nasal polyps, and as such, a higher disability evaluation of 30 percent is also not warranted.  See id.  

The Board has also considered whether there are any other diagnostic codes that may permit a higher disability evaluation.  However, there is no evidence of sinus symptomatology, bacterial infections, granulomatous infections or impairment of the larynx/pharynx.  As such, the diagnostic codes pertaining to these conditions are not applicable.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-21, 6523-24.  Also, while there is evidence of a deviated septum, the June 2011 VA examiner concluded that this was unrelated to the Veteran's allergic rhinitis.  As such, a compensable disability evaluation under Diagnostic Code 6502 is not warranted.  Finally, while there is evidence of restrictive lung disease, the April 2007 VA examiner opined that this was less likely than not due to military service.  Nonetheless, the Veteran has asserted that this condition is due to his allergic rhinitis, and as such, the Board referred a claim of entitlement to service connection for a lung condition in the introduction section above.  

The Board recognizes that the Veteran believes he is entitled to a compensable disability evaluation for his allergic rhinitis.  However, he has not provided any evidence to demonstrate that he meets any of the rating criteria for a higher disability evaluation for rhinitis.  While the Veteran has submitted numerous statements of a respiratory disability, he is not presently service-connected for a respiratory disorder.  This issue has been referred to the AOJ for adjudication.  

The Board has again considered whether referral for extraschedular consideration is warranted.  See 38 C.F.R. § 3.321(b).  The Veteran's symptomatology associated with his allergic rhinitis includes congestion, an itchy nose and itchy and watery eyes.  However, symptomatology such as congestion is contemplated by the rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  This code allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation.  According to the June 2011 VA examiner, this condition did not significantly impact the Veteran's ability to work and only resulted in a mild impact on activities of daily living such as exercising or feeding.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has again considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a compensable disability evaluation at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable disability evaluation for allergic rhinitis must be denied.


ORDER

The claim of entitlement to a disability evaluation in excess of 10 percent for atopic eczema is denied.  

The claim of entitlement to a compensable disability evaluation for allergic rhinitis is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


